DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites the limitation “of the of the” in line 15.  It is suggested to amend it to --- of the ---.
Claim 1 recites the limitation “the first and second tray” in line 17.  It is suggested to amend it to --- the first and second trays ---.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Su (US 5,458,050; hereinafter Su ‘050).

    PNG
    media_image1.png
    481
    435
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    637
    441
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    451
    744
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    391
    491
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    470
    606
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    455
    467
    media_image6.png
    Greyscale



Regarding claim 1, Su ‘050 shows a dehydrating system (figs. 1-6 with item 100 in place of item 14) comprising: 
a lid (108, fig. 6) having a plate (horizontal wall of item 108, fig. 6) with an upper surface (as shown in fig. 6), a lower surface (as shown in fig. 6) and a plurality of apertures (110, 112) configured to allow air to exit the dehydrating system (figs. 1-6 with item 100 in place of item 14); 

a first tray (first tray 42, ANNOTATED fig. 3) between the lid (108, fig. 6) and the base (12, figs. 1, 2, 3), the first tray (first tray 42, ANNOTATED fig. 3) having an upper surface (as shown in fig. 3), a lower surface (as shown in fig. 3), an exterior peripheral edge (as shown in figs. 2, 3), a plurality of apertures (52, fig. 2), a first receiver (space above items 44 of first tray 42, figs. 2, 3), a second receiver (space between items 46 of first tray 42, fig. 3), and a stop (in this case, item 44 of first tray 42 is also a stop, figs. 2, 3); 
a second tray (second tray 42, ANNOTATED fig. 3) between the lid (108, fig. 6) and the first tray (first tray 42, ANNOTATED fig. 3), the second tray (second tray 42, ANNOTATED fig. 3) having an upper surface (as shown in fig. 3), a lower surface (as shown in fig. 3), an exterior peripheral edge (as shown in figs. 2, 3), a plurality of apertures (52, fig. 2), a first receiver (space above items 44 of second tray 42, figs. 2, 3), a second receiver (space between items 46 of second tray 42, fig. 3), and a stop (in this case, item 44 of second tray 42 is also a stop, figs. 2, 3); 
a first connecting member (first connecting member 42, ANNOTATED fig. 3) having a first end (bottom end of item 46 of first connecting member 42, fig. 3) in the receiver (counter sink space at item 18, fig. 3) of the base (12, figs. 1, 2, 3) and a second end (second end of first connecting member 42, ANNOTATED fig. 4) in the second receiver (space between items 46 of first tray 42, fig. 3) of the first tray (first tray 42, ANNOTATED fig. 3); 

a sleeve (102, fig. 6) surrounding the first and second tray (first tray 42, ANNOTATED fig. 3) (second tray 42, ANNOTATED fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Su ‘050 as applied to claim 1 above, and in view of Moon et al. (US 2014/0021191; hereinafter Moon) and Deekes (US 5,730,352).

    PNG
    media_image7.png
    615
    382
    media_image7.png
    Greyscale
 

    PNG
    media_image8.png
    383
    707
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    461
    455
    media_image9.png
    Greyscale


Regarding claims 2 & 3, Su ‘050 discloses the limitations of the dehydrating system of claim 1 above, but does not disclose wherein the sleeve is made of a polycarbonate resin thermoplastic sheet; (application claim 2) and
wherein the thermoplastic sheet has tabs arranged at a first end of the sheet and slots at a second end of the sheet. (Application claim 3)
Moon teaches a sleeve (Moon, 18, fig. 2) is made of a polycarbonate resin thermoplastic (Moon, transparent polycarbonate material, [0124]). (Application claim 2)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the dehydrating system of Su ‘050 wherein the sleeve is made of a polycarbonate resin thermoplastic (Application claim 2), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 
Furthermore, well-known in the art, Deekes teaches a sleeve (Deekes, 4, fig. 2) is made of a sheet (Deekes, 1, fig. 1); (Application claim 2) and
wherein the sheet (Deekes, 1, fig. 1) has tabs (Deekes, 3, fig. 1) arranged at a first end (Deekes, right end of item 1, fig. 1) of the sheet (Deekes, 1, fig. 1) and slots (Deekes, 2, fig. 1) at a second end (Deekes, left end of item 1, fig. 1) of the sheet (Deekes, 1, fig. 1). (Application claim 3)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the dehydrating system of Su ‘050 with a sleeve is made of a sheet; (Application claim 2) and wherein the sheet has tabs arranged at a first end of the sheet and slots at a second end of the sheet (Application claim 3), as taught by Deekes, for providing a greater flexibility of packing the components of the dehydrating system in a standard shipping box which would result in reducing the shipping cost.  Thus, the price of the dehydrating system is reduced and thus benefits the consumer.

Claims 1, 4 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Alseth (US 5,437,108) in view of Su (US 5,379,527).

    PNG
    media_image10.png
    366
    418
    media_image10.png
    Greyscale
 

    PNG
    media_image11.png
    353
    630
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    745
    476
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    694
    431
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    683
    296
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    740
    463
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    685
    369
    media_image16.png
    Greyscale



Regarding claim 1, Alseth discloses a dehydrating system (10, fig. 1) comprising: 
a lid (30, figs. 1, 2) having a plate (horizontal wall of item 30, figs. 1, 2) with an upper surface (as shown in fig. 1), a lower surface (as shown in fig. 2) and an aperture (31, fig. 2, Alseth recites “The central airway 60 allows some of the air to escape through the top central opening 31 and also provides a flow of air to the fan blade 24.”, col. 6, lines 42-44) configured to allow air to exit the dehydrating system (10, fig. 1); 
a base (11, figs. 1, 2) below the lid (30, figs. 1, 2), the base (11, figs. 1, 2) having a plate (13, fig. 2) with an upper surface (as shown in fig. 2), a lower surface (as shown in fig. 2), a 
a first tray (41 inside item 40c, figs. 2, 3) between the lid (30, figs. 1, 2) and the base (11, figs. 1, 2), the first tray (41 inside item 40c, figs. 2, 3) having an upper surface (as shown in fig. 2), a lower surface (as shown in fig. 2), an exterior peripheral edge (as shown in figs. 2, 3), a plurality of apertures (apertures define by items 43, 44, 45, 46, figs. 3, 4), a first receiver (56 of item 41 inside item 40c, figs. 2, 5), a second receiver (61 of item 41 inside item 40c, figs. 2, 5), and a stop (62 of item 41 inside item 40c, figs. 2, 5);
a second tray (41 inside item 40a, figs. 2, 3) between the lid (30, figs. 1, 2) and the first tray (41 inside item 40c, figs. 2, 3), the second tray (41 inside item 40a, figs. 2, 3) having an upper surface (as shown in fig. 2), a lower surface (as shown in fig. 2), an exterior peripheral edge (as shown in figs. 2, 3), a plurality of apertures (apertures define by items 43, 44, 45, 46, figs. 3, 4), a first receiver (56 of item 41 inside item 40a, figs. 2, 5), a second receiver (61 of item 41 inside item 40a, figs. 2, 5), and a stop (62 of item 41 inside item 40a, figs. 2, 5); 
a first connecting member (55 of item 41 inside item 40d, figs. 2, 3) having a first end (at item 62 of item 41 inside item 40d, figs. 2, 4) in the receiver (14, fig. 2) of the base (11, figs. 1, 2) and a second end (64 of item 41 inside item 40d, figs. 2, 4) in the second receiver (61 of item 41 inside item 40c, figs. 2, 5) of the first tray (41 inside item 40c, figs. 2, 3); 
a second connecting member (55 of item 41 inside item 40b, figs. 2, 3) having a first end (at item 62 of item 41 inside item 40b, figs. 2, 4) in the first receiver (56 of item 41 inside item 40c, figs. 2, 5) of the of the first tray (41 inside item 40c, figs. 2, 3) and a second end (64 of item 41 inside item 40b, figs. 2, 4) in the second receiver (61 of item 41 inside item 40a, figs. 2, 5) of the second tray (41 inside item 40a, figs. 2, 3); and

Alseth does not disclose a lid having a plurality of apertures.
Su teaches a lid (Su, 5, fig. 1) having a plurality of apertures (Su, 52, fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to modify the dehydrating system of Alseth with the lid having a plurality of apertures, as taught by Su, for quickly exhausting the moist air from the dehydrating space(s) of the dehydrating system out of the dehydrating system which would result in reducing the dehydrating time of the dehydrating process and thus the power consumption of the dehydrating system is reduced.  Consequently, the operating cost of the dehydrating system is reduced and thus benefit the consumer.

Regarding claim 4, Alseth as modified discloses wherein the lid (30, figs. 1, 2) includes a side wall (vertical wall of item 30, figs. 1, 2), the base (11, figs. 1, 2) includes a side wall (12, figs. 1, 2), and a first end (top end of item 40a-d, fig. 2) of the sleeve (40a-d, figs. 1-3) is captured by the side wall (vertical wall of item 30, figs. 1, 2) of the lid (30, figs. 1, 2) and a second end (bottom end of item 40a-d, fig. 2) of the sleeve (40a-d, figs. 1-3) is captured by the side wall (12, figs. 1, 2) of the base (11, figs. 1, 2).

Regarding claim 6, Alseth as modified discloses wherein the first and second connecting members (55 of item 41 inside item 40d, figs. 2, 3) (55 of item 41 inside item 40b, figs. 2, 3) are hollow cylindrical members (as shown in figs. 1, 2).

Regarding claim 7, Alseth as modified discloses wherein the sleeve (40a-d, figs. 1-3) is a cylindrical member (as shown in figs. 1-3).

Regarding claim 8, Alseth as modified discloses wherein the plate (horizontal wall of item 30, figs. 1, 2) of the lid (30, figs. 1, 2) and the plate (13, fig. 2) of the base (11, figs. 1, 2) are circular plates (as shown in figs. 1, 2) having diameters about the same size (as shown in figs. 1, 2) as a diameter (diameter of item 73 of item 40a-d, figs. 1-3) of the sleeve (40a-d, figs. 1-3).

Regarding claim 9, Alseth as modified discloses wherein the lid's plate (horizontal wall of item 30, figs. 1, 2) is a circular plate (as shown in fig. 1) and the lid (30, figs. 1, 2) further includes a side wall (vertical wall of item 30, figs. 1, 2) along a perimeter of the lid's plate (horizontal wall of item 30, figs. 1, 2) which resembles a short cylinder (as shown in figs. 1, 2),
the base's plate (13, fig. 2) is a circular plate (as shown in figs. 1, 2) and the base (11, figs. 1, 2) further includes a side wall (12, figs. 1, 2) along a perimeter of the base's plate (13, fig. 2) which resembles a short cylinder (as shown in figs. 1, 2), 
the sleeve (40a-d, figs. 1-3) is a cylindrical structure having diameter (as shown in figs. 1-3); 
an inner diameter (inner diameter of vertical wall of item 30, fig. 2) of the lid's side wall (vertical wall of item 30, figs. 1, 2) is about the same size (as shown in fig. 2) as the diameter (as shown in figs. 1-3) of the sleeve (40a-d, figs. 1-3), and 
an inner diameter (inner diameter of item 12, figs. 1, 2) of the base's side wall (12, figs. 1, 2) is about the same size (as shown in fig. 2) as the diameter (as shown in figs. 1-3) of the sleeve (40a-d, figs. 1-3).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Alseth and Su as applied to claim 1 above, and further in view of Moon et al. (US 2014/0021191; hereinafter Moon).

    PNG
    media_image17.png
    567
    406
    media_image17.png
    Greyscale


Regarding claim 5, Alseth as modified discloses wherein the base (11, figs. 1, 2) is comprised of a color (as shown in figs, 1, 2) to facilitate warming of air near a bottom of the dehydrating system (10, fig. 1).
Alseth does not disclose the base is comprised of a dark color.
Moon teaches a base (Moon, base, figs. 74, 75, 76) is comprised of a dark color (Moon, black color, [0108-0109]).
Alseth with the base is comprised of a dark color, as taught by Moon, for effectively absorbing heat from a heater of the dehydrating system which would result in the base generating a greater amount of radiation heat to heat the drying air with a shorter period of time and thus an operating time of the heater is reduced.  Thus, the power consumption of the dehydrating system is reduced.  Consequently, the operating cost of the dehydrating system is reduced and thus benefit the consumer.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alseth and Su as applied to claim 1 above, and further in view of Herron (US 7,765,744).

    PNG
    media_image18.png
    483
    354
    media_image18.png
    Greyscale
 
    PNG
    media_image19.png
    522
    351
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    313
    372
    media_image20.png
    Greyscale


Regarding claim 10, Alseth as modified discloses wherein a first end (top end of item 40a-d, fig. 2) of the sleeve (40a-d, figs. 1-3) indirectly contacts the plate (horizontal wall of item 30, figs. 1, 2) of the lid (30, figs. 1, 2) and a second end (bottom end of item 40a-d, fig. 2) of the sleeve (40a-d, figs. 1-3) indirectly contacts the plate (13, fig. 2) of the base (11, figs. 1, 2). 
Alseth does not disclose a first end of the sleeve directly contacts the plate of the lid and a second end of the sleeve directly contacts the plate of the base.
Herron teaches a first end (Herron, top end of item 12, figs. 2, 5) of the sleeve (Herron, 12, figs. 1, 2, 5) directly contacts (Herron, as shown in fig. 5) the plate (Herron, horizontal wall of item 20, fig. 5) of the lid (Herron, 20, figs. 1, 2, 5) and a second end (Herron, bottom end of item 12, figs. 2, 5) of the sleeve (Herron, 12, figs. 1, 2, 5) directly contacts (Herron, as shown in fig. 5) the plate (Herron, horizontal wall of item 22, fig. 5) of the base (Herron, 22, figs. 1, 2, 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claim invention to further modify the dehydrating system of Alseth with the a Herron, for providing greater seals between the sleeve with the lid and the base which would result in minimizing the hot drying air from leaking from the side(s) of the sleeve and thus the hot drying air is effectively circulating inside the dehydrating system for dehydrating or drying the object(s) to be dried.  Thus, the dehydrating system operates in a more thermally efficient manner and thus benefit the consumer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO D NGUYEN whose telephone number is (571)270-5141.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 




/BAO D NGUYEN/Patent Examiner, Art Unit 3762                                                                                                                                                                                                        
/JORGE A PEREIRO/Primary Examiner, Art Unit 3799